Title: From George Washington to Robert Lewis, 16 October 1783
From: Washington, George
To: Lewis, Robert


                        
                            Gentn
                            Rocky Hill 16th Octor 1783
                        
                        Since I was favored with your letter of Septr  I have
                            received the enclosed from Mr Lund Washington (who has charge of my business in Virginia) to Colo. Biddle; it was
                            accompanied with the following paragraph to me: "William Roberts would not enter into such articles as I wanted him to
                            sign, altho’ he has for several years (since he lived here) signed much the same; he says he is convinced from what is
                            past, he never shall quit drinking, notwithstanding his endeavours to do it; and the restrictions he is laid under in
                            these articles are such that it is not in his nature to keep them; & he has no Right (he acknowledges) to be endulged
                            any longer in the manner he has been; therefore he will rent a Mill, & work for himself; being determined never to hire
                            himself again.
                        I wrote the enclosed to go by this post to Colo. Biddle, who has frequently desired me, if I had anything in
                            which he could do for you, or myself, that I would freely command him. But I have thought, that you probably might have
                            some other acquaintance on whom you might choose to rely for the transaction of such a piece of business, in preference to
                            him, therefore I send the letter under cover to you, that you may act as you shall think best in the matter."
                        As I think you are much better judges of the qualifications necessary to constitute a good Miller, & have
                            it more in your power to procure one, than Colo. Biddle, I send the Letter which Mr Washington had written to him, to you,
                            and pray your assistance in this business.
                        The time being short, no delay can be admitted; I submit to you therefore, the propriety of advertising for a
                            man, which will answer my purposes— the wages I will leave entirely to yourself; or, in other words, I would give that highest that are given, for such a Mill as mine is described to be; or I would even
                            give more, to get a good & skillful man
                            who understands, and will do his duty, without giving me any plague or trouble. There is no Miller in America I would
                            exchange Roberts for, if he could be broke of his abominable drunken & quarrelsome frolicks—the opinion I entertain of
                            his skill, and an unwillingness to part with him, have been the inducements to my keeping him fourteen years, when I ought
                            not to have borne with him for the last seven of them.
                        Having now committed this business absolutely to your management, I shall confide in your endeavours to serve
                            me, unless you forbid me to do so— and as letters sometimes indeed too often, miscarry, I shall thank you for a single
                            line, informing me that this is got safe to your hands—I will make no apology for this trouble, but I will give you
                            strong assurances of my disposition to make any return in the power of Gentn Your most obt hble Servt
                        
                            G: Washington
                        
                        
                            P.S. Any expence which may be incurr’d in this business, I will chearfully pay.
                        

                    